PER CURIAM.
Appellant Shaw, in compliance with § 865.09, Florida Statutes (1979), Fictitious Name Statute, filed an affidavit with the Clerk of the Circuit Court that he was sole owner of the business, Foolish Pleasure. Ibero-American Trade Corporation which subsequently sold goods to Foolish Pleasure, brought suit against Shaw for breach of contract when Shaw failed, to pay for the goods delivered. Shaw defended on the grounds that a corporation, and not he personally, was the actual owner of Foolish Pleasure, and that the affidavit was an error. The trial court rejected the defense and entered judgment for Ibero-American. We affirm.
We also find the two other issues raised by appellant on appeal to be without merit.
Affirmed.